Title: From George Washington to Colonel George Baylor, 3 May 1778
From: Washington, George
To: Baylor, George


                    
                        Dear Sir,
                        Valley-forge May 3d 1778.
                    
                    You will receive another Letter from me, by this conveyance, & to which I refer; but cannot help again cautioning you against making new appointments, & filling up vacancies in your Regiment without first obtaining full powers for that purpose. If there are any Gentlemen whom you would wish to get into your Regiment, & who would do credit to the Service, it will always meet with my concurrance, but you would do well to mention the matter previously; to avoid the imputation of assuming powers, & setting a bad example. Mr Peregrine Fitzhugh (Son to Colo. Wm Fitzhugh of Maryland) I intend a Cornecy for in yr Regiment. & I dare say I shall readily acquiesce in any choice you may have made of others. I am with great regard Yr Affecte Hble Servt
                    
                        Go: Washington
                    
                